COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:     Kaylen Dewayne Simmons v. The State of Texas

Appellate case number:   01-17-00684-CR & 01-17-00685-CR

Trial court case number: 11-CR-3445 & 12-CR-2519

Trial court:             212th District Court of Galveston County

Date motion filed:       July 2, 2018

Party filing motion:     Appellant, Kaylen Dewayne Simmons

       It is ordered that the motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ Michael Massengale
                        Acting Individually    Acting for the Court

En banc court consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey


Date: August 21, 2018